Citation Nr: 9933777	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  99-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
catarrhal fever.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to May 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  


FINDINGS OF FACT

1. In June 1982, the RO denied the veteran's original claim 
of service connection for residuals of catarrhal fever.

2.  In April 1990, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for residuals of catarrhal fever.  

3.  The veteran received notice of the April 1990 decision as 
well as his appellate rights, and did not filed a timely 
appeal.  

4.  In September 1998, the RO again determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of catarrhal fever.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1990 RO decision.  

6.  The veteran's claim of service connection for residuals 
of catarrhal fever is plausible.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for residuals of catarrhal fever.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for residuals of catarrhal fever.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In April 1990, the RO denied the veteran's claim of service 
connection for residuals of catarrhal fever.  The veteran 
received a May 1990 notice of the decision as well as his 
appellate rights.  He did not file a Notice of Disagreement 
(NOD).  As the veteran did not file a NOD within one year of 
the May 1990 notice of the April 1990 rating decision, the 
decision became final.  

At the time of the April 1990 rating decision, the evidence 
consisted of the veteran's service medical records.  The 
service medical records contained a May 1948 report of 
medical history which noted that the veteran was ill for two 
days with malaise, weakness, muscle pains, substernal 
distress, and a temperature of 101 degrees.  The report also 
noted a slight cervical anterior and posterior 
lymphadenopathy, a clear chest, and that the veteran's liver 
and spleen were not palpable.  The report listed a diagnosis 
of acute catarrhal fever.

The evidence submitted subsequent to the April 1990 rating 
decision includes private medical evidence, a statement from 
the veteran and VA medical evidence.  

In a September 1998 letter, the veteran's private physician, 
Dr. Walter J. Robison, stated that the veteran's symptoms of 
fevers, sweats, chills, and exhaustion dated back to when the 
veteran was in the service.  The physician also stated that 
he suspected "that this febrile illness [wa]s related to his 
time spent in the service.  At one point the diagnosis that 
was given him . . . was [c]atarrhal fever."  In an October 
1998 letter, the same physician further stated that it was 
his opinion that "to a reasonable degree of medical 
certainty," the veteran's febrile illness was related to his 
time in service.  

In a January 1999 report of a VA medical examination the 
veteran's in-service treatment for catarrhal fever was noted.  
The report also noted that the veteran indicated that he had 
experienced fever, sweats, chills and fatigue two or three 
times per month since his discharge from service.  The report 
indicated that the veteran's symptoms of fever, sweats and 
chills "may be related to febrile illness in the service."  
The report listed a diagnosis of febrile disorder.

A February 1999 report of a VA infectious disease examination 
noted the veteran's reported history of periodic fever with 
sweats since service and that the veteran stated that a 
physician had evaluated these fevers.  The report noted that 
the veteran was afebrile and that no lymphadenopathy was 
detected.  The report also explained that catarrhal fever was 
"a nonspecific term and not an infectious disease 
diagnosis."  Additionally, the report indicated that the 
examining physician found no objective evidence of prior or 
ongoing infection and no residual disability from "catarrhal 
fever."  Finally, the report indicated that a malarial smear 
was checked and was negative.

In a September 1999 written statement, the veteran reported 
that while in the service he regularly experienced fevers, 
sweats, chills, and exhaustion.  The veteran also stated 
that, after he reported his symptoms, he was told that he had 
"cat fever" and that the only treatment was to "take some 
aspirin."  The veteran also stated that after reporting a 
second episode of fever, sweats and chills that he was again 
told that he had "cat fever" and that nothing could be done 
for it except to take some aspirin.  The veteran stated that 
he was instructed not to return to report additional symptoms 
of "cat fever."  

The Board finds that the veteran's new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new, as it was not of record at the time of the April 1990 
rating decision.  Furthermore, it is material as it is 
probative of the issue of service connection.  See 38 C.F.R. 
§ 3.303.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for residuals of catarrhal fever.  

II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the medical evidence stating that the veteran 
currently has a "febrile illness" due to service, the Board 
finds the claim of service connection for residuals of 
catarrhal fever to be well grounded.  See Savage v. Gober, 10 
Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for residuals of catarrhal fever 
and the claim is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  


REMAND

The Board observes that the treatment records from the 
veteran's private physician, Dr. Robison, are not associated 
with the claims folder.

The Board also observes that the February 1999 report of VA 
infectious disease examination noted that no objective 
evidence of current disability or residuals of catarrhal 
fever was found and that catarrhal fever is "a nonspecific 
term and not an infectious disease diagnosis."  Although the 
veteran termed his disability as "catarrhal fever," the 
private medical evidence indicated a diagnosis of "febrile 
illness."  A January 1999 VA examination noted a diagnosis 
of "febrile disorder."

Given the contradictory medical evidence, as well as the 
unclear diagnoses of "febrile illness" and "febrile 
disorder," the veteran should be afforded a VA examination 
in order to determine a more specific diagnosis of the 
veteran's current disability and then to determine if his 
current disability is related service.

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of his current disability.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
catarrhal fever, to specifically include 
Dr. Robison's medical records related to 
the veteran's treatment for febrile 
illness.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed febrile disorder (termed by the 
veteran as "catarrhal fever").  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on the review of 
the case, the examiners should provide an 
opinion as to the likelihood that the 
veteran has a current febrile disability 
due to disease or injury in service.  
Furthermore, the examiners should be 
asked to reconcile the private and VA 
medical evidence and to provide a more 
specific diagnosis of the veteran's 
condition.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals






